  8:20-cr-00209-JMG-CRZ Doc # 77 Filed: 07/20/21 Page 1 of 2 - Page ID # 149




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                         8:20CR209

     vs.
                                                              RESTRICTED ORDER
PRECILIANO H. LOPEZ,

                   Defendant.


       Defendant has moved to continue Defendant’s change of plea hearing.
(Filing No. 76). As explained by counsel, the parties need additional time to
engage in plea discussions. The motion to continue is unopposed. Based on the
representations of counsel, the court finds the motion should be granted.
Accordingly,

     IT IS ORDERED:

     1)    Defendant’s Change of Plea Hearing will be held at 2:30 p.m. on August 5,
           2021 before the undersigned magistrate judge.

     2)    Defendant, defense counsel, and counsel for the government shall attend.

     3)    The defendant will appear by videoconference using Zoom. At the time of
           the hearing, the defendant must be connected to the videoconference
           using the connection information below.

           https://ned-uscourts.zoomgov.com/j/1607199110?pwd=emJCQkd4VXhhdERncUJmT2psL0lQUT09


           Meeting ID: 160 719 9110
           Password: 851362
           IP/H.323: 161.199.138.10
           SIP: 160 719 9110@sip.zoomgov.com

     4)     Counsel for the parties, supervising officers, and any proposed third-party
            custodians may attend the hearing by either:
           a.    Videoconference using the connection information in Paragraph 3,
                                                or
           b.    Telephone by calling 669-254-5252, and when prompted, dial the
                 meeting ID and password.
8:20-cr-00209-JMG-CRZ Doc # 77 Filed: 07/20/21 Page 2 of 2 - Page ID # 150




   5)    Any party who intends to call a witness (other than a supervising officer or
         a proposed third-party custodian) must promptly contact the chambers of
         the undersigned magistrate judge to set a telephone conference regarding
         the issues to be addressed by the witness’ testimony and the method of
         appearance to be used by that witness.

   6)    Absent leave of the court, this shall be filed as a restricted access order.
         Attorneys, jail facilities, and any others who receive this order are
         prohibited from redistributing it to others.

   7)    For the reasons stated by counsel, the Court finds that the ends of
         justice served by continuing Defendant's plea hearing outweigh the
         best interest of Defendant and the public in a speedy trial.
         Accordingly, the time between today's date and the district court
         judge's acceptance or rejection of the anticipated plea of guilty shall
         be excluded for speedy trial calculation purposes. 18 U.S.C. §
         3161(h)(7). Failing to timely object to this order as provided under
         this court’s local rules will be deemed a waiver of any right to later
         claim the time should not have been excluded under the Speedy
         Trial Act.

   Dated this 20th day of July, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
